                                          ��l����
                             IN THE UNITED STATES DISTRICT COURT
                                                                                  CLERK'S OFFICE U.S. DIST. COORT
                                                                                     AT ctWILOTTESV1LLE, VA
                                                                                              FLED

                                                                                          MAR 2 1 2002
                            FOR THE WESTERN DISTRICT OF VIRGINIA
                                  CHARLOTTESVILLE DMSION                           J�\F·.� �1'¥F/
                                                                                   BYrn·�
    JANEDOE                                                  )   CIVIL ACTION NO. 3:02CV00030
                                                             )   CIVIL ACTION NO. 3:02CV0003 l
           Plaintiff,                                        )
   V.                                                        )
                                                             )
   JOHN P. ACKERLY, IlI, Rector of the                       )
   University of Virginia, and                               )
   THOMAS J. BLILEY, JR.,                                    )
   CHARLES M. CARAVAT!, JR.,.                                )
   WILLIAM G. CRUTCHFIELD, JR,                               )
   THOMAS F. FARRELL, II,                                    )
   CHARLES L. GLAZER,                                        )
   WILLIAM H.. GOODWIN, JR.,                                 )
   T. KEISTER GREER,                                    ·    )
   ELSIE GOODWIN HOLLAND,                                    )
   GORDON F. RAINEY, JR.,                                    )
   Individually and in their capacities as members of       )
   the Board of Visitors of the University of Virginia,     )
                                                            )
           Defendants.                                      )
                                                            )    MEMORANDUM OPINION
                                                            )
   JOHNDOE                                                  )
                                                            )
           Plaintiff,                                       )
   v.                                                       )
                                                            )
    JOHN P. ACKERLY, ill, Rector of the                     )
  . University of Virginia,                                 )
           and                                              )
    THOMAS J. BLILEY, JR.,                                  )
    CHARLES M. CARAVAT!, JR.,                               )
    WILLIAM G. CRUTCHFIELD, JR,                             )
    THOMAS F. FARRELL, II,                                  )
    CHARLES L. GLAZER,                                      )
    WILLIAM H. GOODWIN, JR.,                                )
    T. KEISTER GREER,                                       )
    ELSIE GOODWIN HOLLAND,                                  )
    GORDON F. RAINEY, JR.,                                  )
    Individually and in their capacities as members of      )
    the Board of Visitors of the University of Virginia,    )
                                                            )
           Defendants.                                      )    JUDGE NORMAN K. MOON



                                                                                                           t4(iG
                                                                       ·i..'}•)




Case 3:19-cv-00038-GEC Document 47-5 Filed 08/02/19 Page 1 of 16 Pageid#: 576
                                                     I.

               This matter is before the Court on Plaintiffs' motions to amend, Plaintiffs' motions for

        protective orders, and Plaintiffs' motions for temporary injunctions. Additionally, Defendants

        have filed a motion to dismiss in both cases. For the reasons stated below, Plaintiffs' motions to

        amend are GRANTED and Plaintiffs' motions for protective orders are GRANTED. Plaintiffs'

       motions for temporary injunctions, however, are DENlED. Defendants' motions to dismiss are

       DENlED.

               Plaintiffs in this case are two individuals, John Doe and Jane Doe, who were

       undergraduate students at the University of Virginia. John Doe was enrolled from August 1996

       until May 2000, at which time he graduated from the University and received his diploma. Jane

       Doe was a University student from August 2000 until January 2002, at which time she

       voluntarily transferred to another institution of higher education. Defendants are the Rector and

       Board of Visitors of the University of Virginia, who are named individually and in their official

       capacities with the University. the Board of Visitors exercises control over the student-run

       Honor Co=ittee, which is at the center of these motions.

              While students at the University, both plaintiffs enrolled in Physics 105, a course taught

       by Professor Louis Bloomfield. Professor Bloomfield, based on concerns that students in the

       large lecture course might have been cheating, developed a computer program to search for

       co=on phrases and sentences in almost two thousand term papers which had been turned in by

       students. In April 2001, based on the results from his computer program, Professor Bloomfield

       charged almost 150 current and former students with plagiarism. Each of the charges was
�-
                                                          2

                                                                             1..1''

     Case 3:19-cv-00038-GEC Document 47-5 Filed 08/02/19 Page 2 of 16 Pageid#: 577
,-,   --       brought before the University of Virginia Honor Connnittee. Included in the list of charged

               students and former students were the plaintiffs in this case. Plaintiffs insist, however, that in

               proceeding against them the University's Honor Connnittee is violating both their constitutional

               rights to due process, and their contractual rights with the University as contained in the Honor

               Connnittee By-Laws and in the University's Undergraduate Record.

                       John Doe asserts that the Honor Connnittee lacks jurisdiction to hear his case because he

               had already graduated at the time the initial charge by Professor Bloom.field was brought to the

               Connnittee's attention. When he was first charged in April of 2001, the Connnittee's by-laws

               defined a "student'' as "any student who is registered, or intends to continue registration, in any

              University sponsored educational activity. Also included in this category are former students

              dismissed from the University for honor violations who are awaiting trial." Because John Doe

              did not fit into this definition of student, the Honor Connnittee dismissed the charges against him

              without proceeding with an investigation.

                      In September of 2001, however, the by-laws were amended, and the definition of student

              was expanded to include any student who "was registered at the time of the alleged honor

              offense." Under this amended definition, John Doe would qualify as a student. In a letter to

              John Doe dated September 24, 2001, the Honor Conimittee explained that, ''It has been the

              Honor Connnittee' s long-standing practice to pursue honor cases against graduates accused of

              honor offenses connnitted prior to graduation," and that the amendment to the by-laws did not

              change this practice, but simply clarified an existing practice. The letter concluded, "Following

              our bylaw clarification, Professor Louis Bloom.field re-initiated his accusation, and we are

              proceeding to review and manage his allegation in accordance with the current by-laws."

                                                                3

                                                                                      1.. ....




           Case 3:19-cv-00038-GEC Document 47-5 Filed 08/02/19 Page 3 of 16 Pageid#: 578
.-              Jane Doe was a student at the time that charges were initiated against her in April of

        2001. While under investigation but before being officially accused, Jane Doe elected to

        transfer out of the University Virginia Under the Honor Committee by-laws, the entire process

        - initiation, investigation, trial, and post-trial - is to be conducted "in accordance with the most

        recent by-laws as of the date of initiation." Thus, Jane Doe argues that the 2000-2001 by-laws

        govern her case, even though she transferred out of the University in Januazy of 2002, after the

        by-laws had been amended.

                She argues that under the 2000-2001 by-laws, she does not qualify as a student because of

        a difference between an "investigated student" and an "accused student." The by-laws state that

        after an honor violation is alleged, the Honor Committee convenes an "Investigative Panel" to

        decide whether to formally accuse the student. During the Investigative Panel proceedings, the

        student is referred to as the ''investigated student." If the Panel elects to accuse the student, then

        under the by-laws, "the student's status then changes to that of an "accused student." Essentially,

        Jane Doe argues that while the Honor Committee may have had jurisdiction over her as an

       investigated student, she never became an "accused student" because she left the University

       before being formally accused. She alleges that because she cannot meet the definition of an

       "accused student," that the Honor Committee lacks jurisdiction to consider the charges against

       her.



                                                       II.

               Plaintiffs' first move to amend their complaints in order to clarify that Defendants are

       being made defendants in their representative capacities as members of the Board of Visitors of

                                                             4

                                                                                 c•


     Case 3:19-cv-00038-GEC Document 47-5 Filed 08/02/19 Page 4 of 16 Pageid#: 579
   the University and not solely as an official name for the University itself. Pursuant to Rule

   15(a), leave to amend "shall be freely given whenjustice so requires." In addition, Defendants

   have not opposed Plaintiffs' motions. Therefore, the motions are granted and the title of the

   cases are renamed as stated above.




                                                 ill.

          The Court next considers Plaintiffs' motions for a protective-order. Plaintiffs seek leave

   of Court to proceed anonymously as Jane Doe and John Doe. It is within the Court's discretion

   whether to allow a party to proceed anonymously. James v. Jacobson, 6. F3d 233, 238 (4th Cir.

   1993). Among the factors a court should consider in making this determination are:

          1.       "whether the justification asserted by the requesting party is merely to avoid the
                 _ annoyance and criticism that may attend any litigation, or is to preserve privacy in
                   a matter of sensitive and highly personal nature;"
          2.       "whether the identification poses a risk of retaliatory physical or mental harm to
                   the requesting party or even more critically, to innocent non-parties;"
          3.       "the ages of the persons whose privacy interests are sought to be protected;"
          4.       "whether the action is against a governmental or private party; and;"
          5.       "the risk of unfairness to the opposing party from allowing an action against it to
                   proceed anonymously."

  Id. Toe Jacobson court further explained that ''privacy or confidentiality concerns are sometimes

  sufficiently .critical that parties or witnesses should be allowed this rare dispensation." Id. For

  example, in Doe v. A Corp., 709 F.2d 1043 (5th Cir. 1983), both parties were permitted to

  proceed a.i:.onymously in order to protect confidential matters of attorney-client privilege. In that

  case, the former in-house counsel for a corporation brought an action against the corporation

  seeking benefits· allegedly due him under the corporation's pension and life insurance plans. The

  court noted, "To prevent identification of the company and the possible disclosure of confidential

                                                   5

                                                                         ,. >


Case 3:19-cv-00038-GEC Document 47-5 Filed 08/02/19 Page 5 of 16 Pageid#: 580
r      information concerning its affairs, the district court granted the defendant corporations motions

       to ...require the suit to be prosecuted without revealing the name of either the lawyer or the

       corporation ...." 709 F.2d at 1044 n. l.

              Defendants contend that Plaintiffs should be forced to reveal themselves because their

       cases do not involve any of the questions that courts have traditionally treated with great

      sensitivity, such as birth control, abortion, the illegitimacy of a child, homosexuality, etc. They

      point out that "a plagiarism charge" does not rise to same level of intimacy as these other

      matters. However, as Doe v. A Corp. demonstrates, there are situations that involve sensitive

      matters worthy of anonymity that do not fall into the limited category of cases cited by

      Defendants. Furthermore, Plaintiffs do not insist that the charge ofplagiarism, in and ofitself;

      raises the kind ofconfidentiality concerns that warrant the granting of a motion to proceed

      anonymously. Rather, they focus on the procedures of the University's Honor Committee.

              The Honor Committee by-laws guarantee anonymity throughout all stages of a

      proceeding. From the initiation, through the investigation, and during the trial, a student is never

      publicly named. Even after a trial is completed and a student is found guilty, the matter is

      hand.led discretely. The student is quietly asked to leave the University, and the euphemistic

      phrase "enrollment discontinued" is noted by the Registrar on the student's transcript.

              With these public lawsuits, Plaintiffs assert that their constitutional due process rights are

      being violated by the University Honor Committee's insistence on proceeding against them. If

      they are not permitted to proceed anonymously, they would effectively be forced to choose to

      either: 1) continue with their legal claims and surrender the anonymity that the Honor

      Committee's by-laws afford to all accused individuals; or 2) abandon their constitutional claims

                                                        6

                                                                              .... .J,


    Case 3:19-cv-00038-GEC Document 47-5 Filed 08/02/19 Page 6 of 16 Pageid#: 581
�      in order to retain their anonymity within the Honor Committee's setting.

                 This situation is analogous to the one faced by the parties in Doe v. A Corp. For that

       district court to deny the defendant corporation's motion would be to force the corporation to

       either pay the disputed benefits in order to protect confidential information, or to risk releasing

       sensitive material in order to defend its pension and life insurance plans. The court correctly

       surmised that it was better to permit the case to proceed anonymously rather than to place one

       party between rock and a hard place. Similarly, Plaintiffs should not be required to surrender

       their rights under the Honor Committee's proceedings in order to raise their constitutional

       claims.

                 If Plaintiffs had initiated these actions after the University had convicted them of honor

       offenses, their motions for protective orders would almost certainly be denied. In that situation,

       the Honor Committee's procedures would have been completed and Plaintiffs would no longer

       have the same level of interest in retaining the privacy that those procedures guarantee. In the

       present case, however, Plaintiffs attack the confidential process itself, not the result of that

       process. A protective order is therefore necessary to protect an essential aspect of the procedures

       -their anonymity- during a lawsuit designed to determine the legitimacy of the procedures

      themselves.

              In addition, the difficulty of the Plaintiffs' predicament is particularly acute, considering

      the substantial media attention that Professor Bloomfield's acc-qsations have garnered. His

      computer program's findings have been reported widely throughout the nation, in the New York

      Times, (''U. Of Virginia Hit By Scandal Over Cheating," May 10, 2001 ), the Washington Post,

      "Technology Snares Cheaters at U-Va.," May 9, 2001), and in several other papers around the

                                                          7

                                                                              ..   :;..;

    Case 3:19-cv-00038-GEC Document 47-5 Filed 08/02/19 Page 7 of 16 Pageid#: 582
�       country. Amidst this media fury, Plaintiffs would almost certainly be unfairly branded

        "cheaters" before the Honor Committee, the Board of Visitors, or anyone else had considered the

        charges against them.

                Finally, there is no harm or prejudice to Defendants in allowing Plaintiffs' to proceed

       anonymously. In seeking anonymity, Plaintiffs volunteer that they would reveal their identities

       to Defendants, in confidence, to allow Defendants to research their own academic files on

       Plaintiffs, and to prepare and discover any other potential evidence. Thus, for the reasons stated

       above, Plaintiffs motions for protective orders are granted, and the cases are permitted to proceed

       anonymously, provided that Defendants are informed of the identity of Plaintiffs, and Defendants

       in turn keep that information confidential.


--
                                                        IV.

               The Court now turns to Plaintiffs' motions for temporary injunctions. In deciding

       whether to grant a temporary injunction, a court sbould consider the following:

               1.      the likelihood of irreparable harm to the plaintiff if the request for a temporary
                       injunction is denied;
               2.      the likelihood of irreparable harm to the defendant if the request is granted;
               3.      the plaintiff's chance of success on the merits;
               4.      the public interest.

       Microstrategy Inc. v. Motorola, Inc., 245 F.3d 335, 339 (4th Cir. 2001); Blackwelder Furniture

       Co. v. Seilig Mfg. Co,, 550 F.2d 189, 195-97 (4th Cir. 1977). In considering these factors, "the

       first step .. .is for the court to balance the 'likelihood of irreparable harm to the plaintiff against the

       'likelihood' of harm to the defendant." Blackwelder, 550 F.2d at 195. In fact, "although [a

       court] may properly consider the four general factors"- outlined above, "[t]he two more important

                                                           8

                                                                                  ,.,:;.:

     Case 3:19-cv-00038-GEC Document 47-5 Filed 08/02/19 Page 8 of 16 Pageid#: 583
�      factors are those of probable irreparable injury to plaintiff without a decree and of likely harm to

       the defendant with a decree." Id. at 196. Thus, the focus of the Court's analysis in this case is on

       the "balance-of-hardship" test. 194-95.

               Plaintiffs allege that they are nearly certain to suffer considerable irreparable harm if the

       Honor Corp.mi.ttee is permitted to continue the proceedings against them. First, they suggest that

       they would suffer serious reputation damage if the cases were permitted to continue. However,

       as Plaintiffs admit in their memoranda submitted to this Court, the Honor Committee's

       proceedings are confidential. For this reason Plaintiffs have sought, and this Court has granted,

       Plaintiffs' permission to proceed anonymously. It is therefore unlikely that Plaintiffs reputations

       could be damaged by proceedings that the University keeps confidential.

              Secondly, Jane Doe suggests that she would suffer difficulty in enrolling in other

      institutions of higher learning if she was found guilty by an Honor Committee jury. This

      potential harm, however, is not likely or imminent since the Honor Committee has yet to set her

      case for trial. Jane Doe has already enrolled in another college or university, and states that she

      has no plans to transfer again, either this summer or in the coming school year. Thus, there is a

      extremely low probability that she would suffer any irreparable ha..'lll in the immediate future.

      Furthermore, even if the Honor Committee were to proceed against her and convict her of an

      honor offense, the harm suffered by that conviction would not be irreparable. She could proceed

      with this action and seek money damages and a permanent injunction requiring the Board of

      Visitors to void the findings of the Honor Committee. See Betts v. Rector & Visitors ofthe

      University of Virginia, 939 F. Supp. 461,465 (W.D. Va. 1996).

             Thirdly, John Doe insists that he could suffer the immediate, irreparable harm of having

                                                        9

                                                                              'I..J',


    Case 3:19-cv-00038-GEC Document 47-5 Filed 08/02/19 Page 9 of 16 Pageid#: 584
         his degree revoked. His Honor Committee trial is set to begin in a few days, and thus action

         could conceivably be taken against him in the immediate future. However, as Jobn Doe

         concedes, the Honor Committee lacks the authority to revoke his degree. The sole option

        available to the Committee is to reco=end to the General Faculty that his degree be revoked. It

        would then be in the hands of the Faculty Senate to consider that reco=endation and then make

        its own, independent decision in the case. Furthermore, as with Jane Doe, "the possibility of

        adequate compensatory or other corrective relief will be available at a later date, in the ordinary

        course of litigation." Betts, 939 F. Supp. at 465 (emphasis in original).

                Betts involved a medical school applicant's charge that he had been denied admission to

        the school in violation of his rights under the.Americans with Disabilities Act. In ruling on


--
        Betts' motion for a preliminary injunction, the court noted that the remedy would be improper

        because "if a subsequent decision on the merits revealed that plaintiff had been wrongly denied

        entry into the Medical School, the court could simply order his reinstatement." Id. at 466.

        Similarly, if the Board of Visitors were to unlawfully rescind John Doe's degree, he could seek

        an order directing the Board to re-issue it. See also Goodreau v. Rector and Visitors ofthe

        University of Virginia, 116 F. Supp. 2d 694, 697 (W.D. Va. 2000) (former student of the

        University seeking "a declaratory judgment against all Defendants stating that the degree

        revocation was null and void"). In conclusion, neither Plaintiff is likely to suffer any irreparable

        harm if the University's Honor Committee is permitted to proceed as it wishes.

               When, as in this case, the likelihood of irreparable harm to the plaintiff is low, the

        importance of the ''probability of success" prong increases. See Blackwelder, 550 F.2d at 195. A

        '"possible' irreparable injury has been held to suffice if there is a strong probability of success on

                                                         10

                                                                                ,. '

     Case 3:19-cv-00038-GEC Document 47-5 Filed 08/02/19 Page 10 of 16 Pageid#: 585
    the merits." Id. at 196 (emphasis added). In this case, however, there is not a particularly strong

    likelihood of success for either Plaintiff. Therefore, the issuance of a preliminary injunction is

    not warranted.

           The essence of Jane Doe's argument is that, although she was a student at the time

   charges were initiated against her, she was not a "student" at the time she. was accused. Hence,

   she cannot be an "accused student" and the Honor Committee lacks jurisdiction to proceed

   against her. In particular, Jane Doe points to the language in Section IA of the By-Laws, which

   state, "A University student defined as any student who is registered, or intends to continue

   registration, in any University sponsored educational activity. Also included in this category are

   former students dismissed from the University for honor violations who are awaiting trial."

   Because this definition does not explicitly extend to "a former student who voluntarily leaves the

   University after an honor proceeding has been initiated, but before a formal accusation has been

   brought," she argues that she had no notice that she would could be tried by the Honor

   Committee after transferring to another college or university.

          Even focusing solely on the language in the by-laws highlighted by Jane Doe, the Court

   still find� that Plaintiff's case rests on a dubious interpretation of the contract. But as Defendants

   note, there are other passages in the by-laws that make Plaintiff's argument even less tenable.

   First, the preamble to the by-laws informs all students that:

                  The purpose of the by-laws of the Honor Committee is to describe generally the
                  powers of the Honor Committee and its associated support officers, as well as the
                  procedures of the Honor System. While the by-laws contain many specific
                  provisions, they are not meant to be an exhaustive list ofenumeratedpowers,
                  responsibilities, andprocedures that extend to every imaginable contingency.
                  Instead they are a general framework from which the Committee, using sound
                  judgment and reason, can deduce the extent of its power and responsibility, and

                                                    11

                                                                          ,,;.


Case 3:19-cv-00038-GEC Document 47-5 Filed 08/02/19 Page 11 of 16 Pageid#: 586
                   the procedural limitations on the Honor System. (Emphasis added).

   It appears that Plaintiff's case falls into the category of imaginable contingencies that are not

   expressly provided for in the by-laws. Using sound judgment and reason, the Honor Committee

   could easily conclude that the powers and procedures of the Committee, described generally in

   the by-laws, reach out to cover Jane Doe's case.

           Other portions of the by-laws also undermine the strength of Plaintiff's argument. For

   example, under Section IV.A.2., the by-laws state:

                   All initiations must conform to the following guidelines: (a) the person whose
                   conduct is in question must have been a student at the time of the alleged incident,
                   and; (b) the initation must occur within two years of the alleged incident. If those
                   criteria are not satisfied, the Vice-Chair for Investigations should drop the case.

   The section appears to define the jurisdictional limits of the Honor Committee. If a student, at

   the time that charges are brought against her, satisfies the requirements of these guidelines, then

   the Honor Committee likely has jurisdiction over her case. If these requirements are not met at

   the time of initiation, then jurisdiction is lacking and the Committee should "drop the case." In

   sum, in reading the definition of"student" in the conjunction with the rest of the by-laws, the

   Court finds that it is doubtful that Jane Doe had no notice of the Honor Committee's intention to

   proceed against her after her transfer.

          As for John Doe, his argument as re_gards the definition of "student'' is stronger than Jane

  Doe's. Additionally, his position is supported by the Committee's original decision to dismiss

  his case. However, there is still considerable evidence to suggest that John Doe had notice of the

  University's intent to proceed against graduated students. First, the initiation guidelines, as

  described above, contemplate proceedings against a former student so long as: 1) the student was


                                                    12

                                                                          "\.   �
Case 3:19-cv-00038-GEC Document 47-5 Filed 08/02/19 Page 12 of 16 Pageid#: 587
   enrolled at the University when the alleged violation occurred; and 2) the initiation is brought

   within two years of the alleged offense. Under these guidelines, the Honor Committee appears to

   have jurisdiction over John Doe's case. In addition, there is the longstanding and well-known

   practice of the Honor Committee to initiate proceedings against former students well after they

   have graduated. See Goodreau, 116 F. Supp. 2d 694.

          Moreover, there is the fact, as Plaintiff concedes, that Board of Visitors of the University

   has the power to revoke his degree "for good cause and after due process." Goodreau, 116 F.

   Supp. 2d at 703. That is, "a university has the inherent power to revoke a degree if (l) there is

   proper cause for such action and (2) the former student is provided with notice and an

   opportunity to be heard that is sufficient under the Constitution." Id. In this case, Plaintiffs

   degree has not been revoked. Therefore, it r=ains to be seen whether the Board of Visitors will

  provide him with constitutionally sufficient notice and a hearing.

          Furthermore, "Plaintiffs need to do more than merely demonstrate that the University

  violated its own procedures or rules" in responding to Professor Bloomfield's accusations.

  Tigrettv. Rectors and Visitors ofthe Univ. of Virginia, 137F. Supp. 2d 670,677 (W.D. Va.

  2001) (Tigrett II). This Court has previously found that a violation of the Honor Committee's

  by-laws is not necessarily a violation of constitutional due process, even if the by-laws confer a

  procedural right. See Tigrett v. Rectors and Visitors of the Univ. of Virginia, 97 F. Supp. 2d 752,

  758 (W.D. Va. 2000) (Tigrett I). In the Fourth Circuit, "not every departure from a state agency's

  stated or customary procedures constitutes a denial of constitutionally guaranteed procedural due

  process.... Indeed, the fundamental principle seems now established that in these cases the

  source of procedural guarantees is to be found solely in the due process clause rather than in any

                                                   13

                                                                          ,,;..


Case 3:19-cv-00038-GEC Document 47-5 Filed 08/02/19 Page 13 of 16 Pageid#: 588
        specific procedures provided by the state." Jones v. Board of Gov'rs of Univ. ofNorth Carolina,

        704 F.2d 713, 716-17 (4th Cir.1983)..

                Thus, if John Doe were to successfully prove that the Honor Committee had failed to

        follow its own procedures as delineated in the by-laws, he would still have to go farther to show

        that he had suffered a constitutional wrong. He would have to demonstrate that he had been

        denied constitutionally adequate notice and a hearing. To date, Plaintiff's arguments do not

        support the conclusion that a procedural deprivation of constitutional significance has yet

        occurred. In short, as with the "balance-of-hardship" test, the "likelihood of success on the

        merits" analysis weighs strongly in favor of Defendants.

                The public interest prong of the Blackwelder test also supports Defendants' position that

        a preliminary injunction should not be granted. While the public has a powerful interest "in the
·-
        enforcement of constitutional rights and state contract laws," there is another compelling public

        interest "in preserving unfettered academic responsibility for appropriate academic

        decisionmaking.... " Betts, 939 F. Supp. at 470. In this case, Plaintiffs seek to prevent the

        University from proceeding with two cases of alleged plagiarism. It would be hard to imagine a

        question more central to the academic operation of a university than the alleged theft of ideas.

        Furthermore, as Plaintiffs themselves admit, "While the Honor Committee proposes to take

        action, it has not yet done so and the faculty senate has not only taken no action, it has threatened

       none." The charges of plagiarism by Professor Bloomfield, however, have been made and have

       been widely reported throughout the University and around the nation. Thus, while Plaintiffs

       face no imminent, potential threat to their individual constitutional rights, the University's and

       the public's academic interest in handling the many allegations of plagiarism is immediate.

                                                         14

                                                                                .....
                                                                               '\




     Case 3:19-cv-00038-GEC Document 47-5 Filed 08/02/19 Page 14 of 16 Pageid#: 589
                Finally, the Court notes that while Plaintiffs allege that the Honor Committee has

         deprived them of their rights to procedural due process, they still have the opportunity to avail

         themselves of the procedures that the Committee has instituted for their protection. That is, there

         still exists the promise of due process within the University's administrative setting. John Doe
         and Jane Doe are free to make the same jurisdictional arguments discussed above to the Honor

         Committee that is investigating them.




                                                      V.
                Finally, the Court must consider Defendants' motions to dismiss. These motions are

        based on a claim of Eleventh Amendment immunity. Defendants' argue, "Because in the instant

        case Petitioner[s] [have] named only the University of Virginia as respondent, [their] claims are
--
        barred by the Eleventh Amendment." As noted above, Plaintiffs have now amended their

        complaints, and seek injunctive relief against the Rector and Board of Visitors individually to

        prevent them from acting in a manner that would allegedly violate Plaintiffs' constitutional

        rights. As amended, Plaintiffs' claims are permitted to proceed pursuant to the doctrine of Ex

        Parte Young, 209 U.S. 123 (1908). Defendants' motions to dismiss must therefore be denied.




                                                      VI.

               In conclusion, Plaintiffs' motions to amend are GRANTED, and the title of the cases are

        amended as indicated above. Plaintiffs' motions for protective orders to proceed anonymously

        are also hereby GRANTED. Plaintiffs' motions for temporary injunctions, however, are

        DENIED. Defendants' motions to dismiss are DENIED.

                                                        15

                                                                              ..__;._:


     Case 3:19-cv-00038-GEC Document 47-5 Filed 08/02/19 Page 15 of 16 Pageid#: 590
.-                    The Clerk of the Court is hereby directed to send a certified copy of this Memorandum

         Opinion to all counsel ofrecord.
                                     ?·"' .             ··:·:
                                             . : :i t .

                       -.� ··: ..
           t.·;:::-
          ,.:;_
                                                                     ENTERED:   ��wt.£                      pt..,���
                                                                                �istrict Judge


                                                                                 3/a1Joa
                                                                                Date




                                    '. (& � : > ;, , , ,s ,   ·.:'
                       0    ,.




                                                                                            " ___ ,. .�- --o-.\'
                                                                                                          TE :     -r- .....
                                                                                        K !hU::... ;_, _r·,·, l::::i
                                                                                   JO"t'' N,;::C08CORAN, CLERK
                                                                                        ·
                                                                                   BV

                                                                     16                '·.·��

                                                                                            .... ;..


     Case 3:19-cv-00038-GEC Document 47-5 Filed 08/02/19 Page 16 of 16 Pageid#: 591
